United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCLELLAN AIR FORCE BASE, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1571
Issued: December 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated April 25, 2007, which found that she received an
overpayment in the amount of $22,771.42, that she was without fault and set recovery at $340.80
from her continuing compensation payments. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the overpayment of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $22,771.42; and (2) whether the Office properly denied waiver
and determined that it would recover the overpayment by deducting $340.80 from her continuing
compensation payments.

FACTUAL HISTORY
On June 18, 1987 appellant then a 42-year-old aircraft mechanic, was struck in the head
by a 75-pound tail hook in the performance of duty.1 The Office accepted her claim for a
laceration of the head and contusion of the head and shoulders, cervical muscle spasm,
concussive disorder and post-traumatic stress disorder. It paid appropriate compensation.
On December 6, 1989 the Office found that appellant was recently reemployed as a lightduty worker with wages of $576.80 per week, effective August 26, 1987, and adjusted her
compensation. The Office determined that the position fairly and reasonably represented her
wage-earning capacity.
By letter dated March 16, 1995, the Office informed appellant that a recent audit of her
file revealed that she was not entitled to continue to receive monetary benefits at the augmented
rate of pay for dependants, since her daughter turned 18 on December 7, 1990. Appellant was
advised that her compensation payment would reflect the overpayment deduction of $200.00 and
the compensation rate of two-thirds for no dependants.
In a letter dated March 1, 2002, the Office advised appellant that her compensation was
being reduced as she had no qualifying dependants for the augmented rate of 75 percent. She
would receive compensation at the statutory rate of 66 2/3 percent. Appellant was advised that
her compensation for the period February 24 to March 23, 2002 would equal the gross amount of
$2,399.00 or a net amount of $2,362.98.
On May 20, 2002 the Office made a preliminary finding that an overpayment of
$22,771.42 had occurred. The Office informed appellant that on March 5, 1995 her
compensation was reduced to the basic, 66 2/3 percent, rate as she no longer had any qualifying
dependants. Appellant was advised that when “the compensation rolls expired,” the Office
reinstated her compensation, though there was no break in compensation, but it incorrectly input
the augmented rate of 75 percent for the period December 10, 1995 to February 23, 2002. The
Office had rekeyed her information when her payments were due to expire and did not rekey the
information at the basic rate. The Office advised appellant that the information was rekeyed at
the 75 percent rate for dependants. The Office found that appellant was without fault in the
creation of the overpayment, as she had informed the Office that she had no dependants.
Appellant was further informed of her right to challenge the amount of the overpayment or
request a waiver of the overpayment by one of three methods including a request for a telephone
conference, a request for a written review of the record, or a request for a prerecoupment
hearing. If appellant wished a waiver of the overpayment, she was directed to submit financial
information by completing an overpayment recovery questionnaire. Appellant did not respond.
In a decision dated April 25, 2007, the Office finalized the 2002 preliminary
overpayment as to fact and amount. The Office found that appellant was without fault because
she informed the Office of her change in dependant status. The Office also noted that no
response was received from appellant in response to the letter of May 20, 2002 and that appellant
had not requested a prerecoupment hearing, nor completed an overpayment questionnaire or
1

The record reflects that appellant had one daughter, whose date of birth was December 7, 1972.

2

provided any other financial information. The Office determined that the amount of $340.80
would be withheld from appellant’s continuing compensation payments beginning May 13, 2007
and the overpayment would be reabsorbed by approximately June 30, 2012.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of her duty.2 If the disability is total, the United States shall pay the
employee during the disability monthly monetary compensation equal to 66 2/3 percent of her
monthly pay, which is known as her basic compensation for total disability.3 Under section
81104 of the Act, an employee is entitled to compensation at the augmented rate of three-quarters
of her weekly pay if she has one or more dependants. A child is considered a dependant if he or
she is under 18 years of age, is over 18 but is unmarried and incapable of self-support because of
a physical or mental disability or is an unmarried student under 23 years of age who has not
completed four years of education beyond the high school level and is currently pursuing a fulltime course of study at a qualifying college, university or training program.5
If a claimant receives augmented compensation during a period where she has no eligible
dependants, the difference between the compensation she was entitled to receive at the basic,
66 2/3 percent, compensation rate and the augmented, 75 percent, rate is an overpayment of
compensation.6
ANALYSIS -- ISSUE 1
The Board finds that an overpayment of compensation has been created because appellant
was paid compensation at the augmented, 75 percent, rate applicable to compensationers with
dependants after she no longer had any dependants.
The record reflects that appellant had a dependant child who turned 18 on
December 7, 1990. The record indicates that, on March 5, 1995, appellant’s compensation was
reduced to the basic, 66 2/3 percent, rate due to her no longer having any qualifying dependants.7
2

5 U.S.C. § 8102(a).

3

Id. at § 8105(a).

4

5 U.S.C. § 8110.

5

5 U.S.C. § 8110(a)(1) and 8101(17); 20 C.F.R. § 10.405. See Leon J. Mormann, 51 ECAB 680 (2000). See
also Federal Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.5(a) (December 1995).
6

Diana L. Booth, 52 ECAB 370 (2001) (the Board held that as the claimant received compensation at the
augmented rate for certain periods, even though she had no dependants, she received an overpayment of
compensation).
7

Any overpayment incurred from December 7, 1990 to March 5, 1995 is not before the Board on the present
appeal. There is no evidence that appellant’s daughter was a full-time student after reaching her 18th birthday or that
she otherwise qualified as a dependant after reaching age 18.

3

However, the Office incorrectly input the augmented rate of 75 percent into its automated
compensation rolls, for the period December 10, 1995 to February 23, 2002. On May 20, 2002
the Office advised appellant of its error in its preliminary overpayment finding. Appellant was
informed in the preliminary notice of the error and advised that she was not at fault as she had
informed the Office that she had no dependants. However, even though she was not at fault, the
Office’s error caused an overpayment of compensation to appellant as appellant should only
have received compensation at the basic, 66 2/3 percent, rate after her daughter reached the age
of 18. The Office’s failure to reduce the compensation from the augmented rate to the basic rate
resulted in an overpayment to appellant. The Board will affirm the Office’s April 25, 2007
decision on the issue of fact of overpayment.
The Board notes, however, that it is unclear how the Office derived the amount of the
overpayment as there is no overpayment calculation sheet or other detailed documentation
showing how the overpayment resulting from the Office’s error amounted to $22,771.42. While
it is clear that an overpayment exists, the exact amount of the overpayment is not. To comply
with Office procedure, an overpayment decision must contain a clearly written explanation
indicating how an overpayment was calculated.8 Consequently, the Board finds that the case is
not in posture regarding the amount of the overpayment. The Board further finds that, as the
amount of the overpayment may affect consideration of waiver eligibility and since there was a
nearly five-year delay between the issuance of the preliminary and final overpayment
determinations, the case is also not in posture for a decision with regard to whether appellant is
eligible for waiver of the overpayment.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment. However, the case is not in posture regarding the amount of the overpayment or
whether appellant is eligible for waiver of the overpayment.

8

Jenny M. Drost, 56 ECAB ___ (Docket No. 05-520, issued June 16, 2005). See Federal (FECA) Procedure
Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2 (May 2004) (when an
overpayment is discovered, the Office will document the correct period of entitlement and the actual period paid and
arrange for certification of the calculation; the calculation of the overpayment must be in writing in the case record
and the Office should use the worksheet calculation capabilities of the Automated Compensation Payment System);
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4a
(May 2004) (the Office’s preliminary decision must contain “a clearly written explanation indicating how the
overpayment was calculated”).

4

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part.
Issued: December 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

